Citation Nr: 0634015	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from March 1957 to May 1980.  
He died in May 2001.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in January 2002.

The appellant cancelled a hearing scheduled at the Board in 
March 2005.  She has withdrawn her hearing request.  


FINDINGS OF FACT

1.  The veteran died in May 2001 at the age of 63 due to 
sepsis due to or as a consequence of complications of renal 
cell cancer.

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  The record contains no competent medical evidence 
indicating the veteran's death was related to his active 
service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The appellant 
was notified generally of the VCAA duties to assist by 
correspondence dated in August 2001, February 2002, April 
2004 and August 2004.  The veteran's service medical records, 
personnel records, and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  The appellant responded to the 
August 2004 letter indicating that she was retracting that 
part of her argument that her husband was exposed to 
radiation while flying over Johnston Island during Operation 
Dominic, and that radiation from that caused his cancer.  She 
indicated that her only argument was that two surgeries in 
May 2001 hastened his death.  The August 2004 letter had 
asked that she provide information relevant to the radiation 
claim.  Further attempts to obtain additional evidence would 
be futile.  The RO informed her, through the VCAA letters, 
the rating decision, the statement of the case, and the 
supplemental statement of the case, that she would need 
medical evidence of a relationship between cause of death and 
service, and the she has not provided such evidence.  

Consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO ideally should have included 
information with regard to effective dates and disability as 
part of its notice process.  It did not do so.  Despite the 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the cause of death 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  
Moreover, any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

Service connection for the cause of the veteran's death

The appellant, a widow of a Navy veteran with many years of 
service, seeks service connection for the cause of this 
veteran's death.  She contends that surgery he underwent at 
the Portsmouth Naval Hospital in May 2001 hastened his death.  
However, the appellant has not submitted any competent 
medical evidence supporting her theory that his death is 
related to service.  A necessary element for this claim is 
competent evidence of a link between the veteran's death and 
service.  Therefore, although the appellant's arguments have 
been considered, for the following reasons, based on a lack 
of medical support for this claim, the Board denies the 
appeal.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2005).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Although the appellant initially claimed that the veteran's 
death was related to radiation exposure during service, 
service department records fail to reflect, and she no longer 
alleges, that he was exposed to such radiation.  She clearly 
articulated her desire to not pursue this theory in a 
statement received at VA in September 2004.  The Board notes 
that the representative's argument in September 2006 fails to 
reflect that the claimant no longer asserts this theory.  As 
the record shows no such service consistent with this 
exposure, further development of this theory, including 
development under the provisions of 38 C.F.R. § 3.311, is not 
warranted.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  His death certificate 
shows he died in May 2001 at the age of 63; due to sepsis due 
to or as a consequence of complications of renal cell cancer.  
The veteran received treatment for renal cell cancer from the 
Naval Medical Center in Portsmouth, Virginia from January 
1999 through May 2001, when he died.  

The death summary from the naval medical center reflects that 
the veteran was diagnosed with his cancer in December 1998.  
He underwent chemotherapy as the cancer was inoperable.  He 
required surgery in May 2001 for laparotic cholecystectomy 
due to increased abdominal symptoms.  He underwent additional 
surgery four days later, became very ill, and died.  

The veteran's widow has indicated that she finds two pages of 
a report related to his treatment to be missing.  She reports 
that a doctor at the medical center told her he had taken the 
pages out to rewrite, but these were never returned.  

In an undated statement, a navy hematologist/oncologist 
responded to the question from the appellant of whether the 
primary site of the veteran's cancer was possibly anywhere 
other than the renal area.  It was also asked how long the 
cancer may have been present.  The physician responded that 
the cancer was most likely renal in origin.  

As noted, the cause of death is listed as sepsis due to renal 
cancer.  No physician has reported that the veteran was 
treated for these conditions prior to 1998.  No doctor has 
urged that the conditions that caused the veteran's death 
were in any way related to service.  These were not noted 
until many years after service.  The claimant has failed to 
submit documentation of any treatment of the veteran in 
closer proximity in time to service despite requests from the 
RO to do so.

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2005).  The service medical 
records are negative for complaints related to the causes 
listed in the death certificate.  There are no additional 
medical records in the veteran's file from the time of his 
discharge in 1980 for many years later that show of any 
complaints related to the causes of death.  Post service 
naval treatment records in 1999 are the first medical records 
documenting renal cancer.  This indicates that conditions set 
in later in life rather than in service.

There is no evidence that the conditions causing the 
veteran's death were in proximity to service or are related 
to any in-service disease or injury.  No records of treatment 
could be produced to that effect.  No examiner has opined 
that there is a relationship between the conditions that 
caused death and the veteran's service.

Inasmuch as the appellant urges in written statements that 
the veteran's death was due his service, neither she nor any 
other laymen are qualified to express an opinion regarding 
any medical causation of the veteran's conditions which led 
to his death.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
and the lay opinions cannot be accepted as competent evidence 
to the extent that they purport to establish such medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

In this case, service connection may not be granted on a 
presumptive basis.  Under Section 1101, certain disorders, 
including certain cancers, may warrant service connection if 
manifest to a compensable degree within specified amounts of 
tine following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In this case, the first objective evidence of 
disability was years after service, and the service record 
shows no eligibility for the application of presumptions 
related to radiation exposure.  See also 38 C.F.R. § 3.311.

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


